Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-19 are pending.  Claims 16-19 are newly added.  Claims 1 and 10 are independent.

Response to Applicant’s arguments/remarks
2.	Byun (US 2017/0192383 A1), applied in the rejection(s) of the previous Office Action dated April 14, 2022, was inadvertently left not cited on PTO-892.  Byun is cited on PTO-892 attached to this Office Action.

3.	The amendment filed July 5, 2022 does not include correction to drawings objected to in the previous Office Action.

4.	This Office Action is made final.  The indication of allowability of claim 5 (as previously presented) is withdrawn because not all the limitations of claim 5 are incorporated into independent claim 1, and new limitations are added to claims 1 and 5.  Claim 1 as amended includes new limitations but does not include “registration roller”, and in amended claim 5, the second sensor is now included in the registration roller.
	Independent claim 10 and new claim 18 correspond to claims 1 and 5, respectively.

	Applicant’s arguments with respect to the art rejection(s) have been considered but are moot, except for claim 6 and new claim 19, in view of a new grounds of rejection based on newly discovered prior art Morita et al. (US 2010/0148423 A1).  See lower half portion of page 9 of applicant’s remarks (“Byun does not disclose use of its clutch to determine a length of printing medium”, but see 112(a) rejection below with regard to “second sensor” of claim 6 and new claim 19).  The rejections follow.
Claim Objection
5.	Claims 1-19 are objected to because of the following:
	Claims 1 and 10, line 9, “print medium” should read – printing medium – to be consistent.
	Claim 5, line 4, “is” should not be used or the word “wherein” should be added.
	Claims 2-9 and 11-19 are objected to as being dependent on 
Rejection under 35 U.S.C. 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 5/1, 6/1, 18/10, and 19/10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of the following:
Regarding claim 5/1, the specification (please note para 0056 and Fig. 3 of Pub. US 2021/0250458 A1 with respect to paper length confirmation using front end and rear end signals from registration sensor 53 and pick-up sensor 51, respectively; also note para 0093), while being enabling for a registration roller (53) that includes or is associated with a registration sensor (53, para 0093 of the Pub; “first sensor” of claim 1) for outputting a signal value corresponding to a front end of a printing medium (limitation of claim 1) AND for sensing a skew of the printing medium (limitation of claim 5) (para 0093), such that the signal value and a signal value output by a pick-up sensor (51 in Fig. 3 and para 56, “second sensor” of claim 1) corresponding to a rear end of the printing medium are used to calculate the length of the printing medium (length calculation in claim 1), does not reasonably provide enablement for a registration roller that includes “a second sensor” (pick-up sensor 51 in Fig. 3, “second sensor” of claim 1) for outputting a signal value corresponding to a rear end of a printing medium AND for sensing a skew of the printing medium, such that the signal value and a signal value output by “a first sensor” (53 in Fig. 3, “first sensor” of claim 1) corresponding to a front end of the printing medium are used to calculate the length of the printing medium (length calculation in claim 1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim 5 as amended recites “a registration roller that includes the second sensor, and the second sensor is to further sense a skew of the printing medium”, the second sensor for sensing the rear end of printing medium as defined in claim 1.  However, according the specification, para 0056 and 0093 and Fig. 3 of Pub. US 2021/0250458 A1, it is the registration sensor (53), corresponding to “first sensor” of claim 1 for front end of printing medium, that senses the skew of the printing medium.  (registration sensor 53 for front end is associated with registration rollers 150 and 153, and pick-up sensor 51 for rear end is associated with pick-up roller 110 and separation roller 133 in Fig. 3.)  

	Regarding claim 6/1, the specification, while being enabling for a registration clutch as a sensor (“first sensor” of claim 1) for detecting a front end of a printing medium, among a plurality of sensors which include another sensor (“second sensor” of claim 1) for detecting a rear end of the printing medium, such that the outputs of the two sensors corresponding to the front and rear ends, respectively, are used in calculating the length of the printing medium as defined in claim 1 (see para 0032, lines 10-13, of Pub. US 2021/0250458 A1, describing, in the case of a plurality of sensors being used in paper length calculation as claimed in claim 1, the registration clutch and the pick-up sensor 51 being corresponding to sensing the front end and the rear end, respectively, of the printing medium with respect to paper length calculation, confirmation, or defining, note para 0032 lines 10-13 “but the time from the point in time in which the registration clutch is turned on to the point in time in which the pick-up sensor 51 is turned off is defined as the length of the paper in the disclosure”, which means that the registration clutch being turned on is when the front end of the printing medium is sensed and that the pick-up sensor 51 being turned off is when the rear end is sensed), does not reasonably provide enablement for a registration clutch as a second sensor (“second sensor” of claim 1) for detecting a rear end of a printing medium, among a plurality of sensors which include another sensor (“first sensor” of claim 1) for detecting a front end of the printing medium, such that the outputs of the two sensors corresponding to the rear and front ends, respectively, are used in calculating the length of the printing medium as defined in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim 6/1 as amended recites “a registration clutch to selectively provide power to a registration roller to correct skew, wherein the processor is to determine the length of the printing medium based on an operation time of the registration clutch as the second sensor.”  The “second sensor” defined in claim 1 is for sensing the rear end of the printing medium.  However, according to para 0032, lines 10-13, of Pub. US 2021/0250458 A1, in the case where a plurality of sensors are employed in printing medium (paper) length confirmation or calculation as defined in claim 1, the registration clutch is used as the first sensor defined in claim 1, which corresponds to sensing the front end, not the rear end.  
Note para 0032 lines 10-13 “but the time from the point in time in which the registration clutch is turned on to the point in time in which the pick-up sensor 51 is turned off is defined as the length of the paper in the disclosure”, which means that the registration clutch being turned on is when the front end of the printing medium is sensed and that the pick-up sensor 51 being turned off is when the rear end is sensed.

	New claims 18/10 and 19/10 are rejected for the reasons given for claims 5/1 and 6/1, for including the limitations of claims 5/1 and 6/1, respectively.

Rejection under 35 U.S.C. 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 2010/0148423 A1).
	Regarding claim 1, Morita et al. discloses an image scanning apparatus.
Applicant’s attention is directed to the following portions of Morita et al. before the mapping of Morita et al. and the claim limitations that follows:

Figs. 1 and 6A and 6B, para 0040 and 0047-0048; 
note para 0040 lines 1-7, “in the moving-original-reading mode, the length of an original that is being conveyed is detected as a time period from when the leading edge of the original reaches the registration sensor 14 (when the registration sensor 14 is turned on) until when the trailing edge of the original passes the separation sensor 11 (when the separation sensor is turned off).”, and 
note Fig. 6A, step S1000 “NO” to 2 and Fig. 6B from 2, steps S1002-S3003 “YES” and additional steps described in para 0047 and 0048, besides steps S3004-S3007, 
specifically in para 0047, lines 1-6 “A control operation performed by the CPU 12 of the image-reading unit 300 in a case where notification was not received from the controller 200 that the different-sized-originals conveyance mode had been set in the moving-original-reading mode will now be described with reference to the flowcharts in Figs. 6A and 6B.” and 
in para 0048 lines 1-15 “In step S3002, the CPU sets the timing of stopping the separation motor 37 at the timing at which the trailing edge of an original having the smallest size (the B6 size) that is conveyable by the original-feeding device is assumed to be released from the pickup roller 2.  In step S3003, the CPU 12 checks whether or not the trailing edge of the first original has passed the separation sensor 11, that is, whether or not the separation sensor 11 has been turned off and the registration sensor 14 has been turned on.  If it is determined that the separation sensor 11 has been turned off and the registration sensor 14 has been turned on, the operation proceeds to step S3004, in which the CPU 12 calculates the length [L] of the first original in accordance with the control operation for original-length detection, i.e., Expression 1 or 2 [refer to para 0040-0041], and notifies the controller 200 of the result of the calculation.”  

	Mapping of Morita et al. and claim limitations

The apparatus of Morita et al. comprises:  
a tray (1); 
an image sensor (20, 58) (Fig. 1, para 0031); 
a paper feeding apparatus (including pick  in “an original-feeding device” of Fig. 1, para 0028, also para 0029-0030) to pick up a printing medium (an original) loaded in the tray (1) and move the printing medium to a paper feeding path (Fig. 1); 
a sensor (registration sensor 14 and separation sensor 11) to output a signal value based on whether the printing medium is sensed at a position in the paper feeding path, the sensor including a plurality of sensors of a first sensor (registration sensor 14) and a second sensor (separation sensor 11) outputting respective signal values among a first signal value of the first sensor corresponding to a front end (leading edge) of the print medium and a second signal value of the second sensor corresponding to a rear end of the printing medium; and 
a processor (CPU 12 in Fig. 2)
to control the paper feeding apparatus to move the printing medium (original) based on a scan command to scan the printing medium by the image sensor (para 0038, lines 1-9), 
to determine a length (L) of the printing medium based on the respective first and second signal values output by the first and second sensors (14 and 11, respectively) (para 0040, lines 1-7; para 0048, lines 1-15, note lines 5-15), and 
to control the paper feeding apparatus to pick up (by pickup roller 2) a next printing medium loaded in the tray (1) based on the determined length (see Fig. 6B, steps S3004-S3007, para 0048 the last 8 lines).

Regarding claim 2, the second sensor (separation sensor 11) of Morita et al. is positioned adjacent to a pick-up roller (2) and the first sensor (registration sensor 14) is adjacent to a registration roller (15), and 
the processor (CPU 12) is to control the paper feeding apparatus to pick up the next printing medium (second original) in a state in which the first sensor (14) and the second sensor (11) output the respective first and second signal values (see Fig. 6B steps S3003-S3007 for the next original with steps S3003-S3004 described at para 0048 lines 5-15 as mentioned above involving outputs of both sensors 14 and 11, as opposed to an alternative described at lines 15-17 involving the output of one sensor 11).
Regarding claim 4/1, as an alternative in calculating and determining the length of the printing medium (original), the processor (12) determine the length of the printing medium based on a time for which the second signal value of the second sensor (separation sensor 11) is maintained (para 0048, lines 15-17).

Regarding claim 5/1, as the claimed “second sensor” is understood to mean the claimed “first sensor” of claim 1, Morita at al. discussed for claim 1 above further discloses a registration roller (15) that includes the first sensor (registration sensor 14) (para 0030 and 0048, Fig. 1), and the first sensor (14) further senses a skew of the original (according to para 0030 the last two sentences, the original comes into contact with the pair of registration rollers 15 after passing the registration sensor 14, whereby the original has slack, and with this slack, the obliqueness of the leading edge of the original is eliminated, which means that the original’s leading edge being conveyed with obliqueness or skew is sensed by the registration sensor 14 before the obliqueness or skew is eliminated at the registration roller 15).

Regarding claim 7/1, the processor (12) is to control the paper feeding apparatus to pick up a further printing medium (“third or subsequent original”) loaded in the tray (1) which follows the next printing medium (the second original) per time unit corresponding to the determined length (L) of the printing medium or a paper interval (see para 0049, note the portion at the right column of page 5 “For feeding of each of third and subsequent originals, the CPU 12 determines the timing at which the trailing end of each original is assumed to be released from the pickup roller 2 in accordance with the length L detected for the first original.”).

Rejection under 35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 8, 10-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2010/0148423 A1)
	Regarding claim 8/7, Morita et al. discussed for claims 7 and 1 above does not specify a range of the paper interval to be 1 to 10 mm, during a period in which the paper feeding apparatus is to feed printing media at 100 to 150 images per minute (IPMs).  However, setting a range of the paper interval and the feeding rate to be as claimed would have been an obvious design choice for high IPMs since the CPU (12) controls the feeding apparatus to lower the pick-up roller (2) to the originals on the tray (1) according to the calculated length (L) of the fed original the front and rear ends of which are sensed.

Claim 10 recites a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising instructions corresponding to the limitations addressed for claim 1 above.  Please refer to the discussion for claim 1 above with respect to Morita et al.  
Morita et al. does not disclose a non-transitory machine-readable storage medium as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program of the features or method of Morita et al. on a non-transitory computer readable storage medium for easy handling of the method.

Claims 11-13 and 15 correspond to features of claims 2, 4, 7, and 9 (anticipated by Morita et al.), respectively.  Please refer to the discussions for claims 2, 4, 7, and 9  above with respect to Morita et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program as claimed for the same reason as given for claim 10 above.

Claim 14 corresponds to the features of claim 8 discussed above in this section. Please refer to the discussion for claim 8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program as claimed for the same reason as given for claim 10 above.

	Regarding new claim 16, see Fig. 1 of Morita et al., the second sensor (11) positioned adjacent to a pick-up roller (2) and the first sensor (registration sensor 14)  adjacent to a registration roller (15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program as claimed for the same reason as given for claim 10 above.

Regarding new claim 18/10, insofar as the claimed “second sensor” is understood to mean the “first sensor” as the “first sensor” and the “second sensor” are defined in claim 10, Morita further discloses a registration roller (15) that includes or associated with the first sensor (14) (Fig. 1).  
Claim 18 recites a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising instructions corresponding to the limitations addressed for claim 5 above.  Please refer to the discussion for claim 5 above with respect to Morita et al.  Specifically, Morita at al. discussed for claim 10 (and claim 1) above further discloses a registration roller (15) that includes or is associated with the first sensor (registration sensor 14) (para 0030 and 0048, Fig. 1), and the first sensor (14) further senses a skew of the original (according to para 0030 the last two sentences, the original comes into contact with the pair of registration rollers 15 after passing the registration sensor 14, whereby the original has slack, and with this slack, the obliqueness of the leading edge of the original is eliminated, which means that the original’s leading edge being conveyed with obliqueness or skew is sensed by the registration sensor 14 before the obliqueness or skew is eliminated at the registration roller 15).
Morita et al. does not disclose a non-transitory machine-readable storage medium as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program of the features or method of Morita et al. on a non-transitory computer readable storage medium for easy handling of the method.


12.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2010/0148423 A1) in view of Okitsu et al. (US 6234470).
Regarding claim 3/2, the image scanning apparatus of Morita et al. is discussed for claims 1 and 2 above.  Morita et al. further discloses a separation roller (3) in the paper feeding apparatus.
Morita et al. does not disclose that the processor (12) is to allow the separation roller (3) to feed the printing medium (original) when the second signal value output by the second sensor (separation sensor 11) is maintained after the next printing medium is picked up.

	Okitsu et al. disclose a sheet material feeding apparatus for feeding originals F (Figs. 1A-1B, feeding from left to right in the figures, col. 11, lines 9-45; also Figs. 7A-7C), comprising a feeding roller (4, which is a pickup roller picking up the uppermost one F1 of the originals F), a feeding roller (6) and a separating roller (7) facing each other, a sensor S2, a registration sensor 3 and registration rollers (17 and 18), and a double feed sensor 5 (note col. 11, lines 23-25 and 35-45).  The registration rollers (17 and 18) temporarily blocks the movement of the leading end or edge of an original and corrects skew feeding of the original (col. 11, lines 23-25).
After the next original (F2) is picked up by roller (4, a pickup roller), when a signal value output by the sensor (S2, a separation sensor adjacent to and downstream of separation roller 7 and roller 6 in Figs. 7A-7C) is maintained (see col. 14, lines 46-50, “the next original F2 has come to the post-sheet feeding sensor S2 by a sort of double feeding, the feeding motor 8 is driven in a direction opposite to the conveying direction ……”, meaning the signal value output by sensor S2 is maintained for a while from the time the leading edge of the next original F2 is detected, as shown in Fig. 7A), a processor (controller not shown, col. 11, lines 40-45) allows the separation roller (7) to feed the original (F2) (7 feeds F2 in the opposite direction as shown in Fig. 7B) to prevent paper jam (col. 14, lines 46-50, “the next original F2 has come to the post-sheet feeding sensor S2 by a sort of double feeding, the feeding motor 8 is driven in a direction opposite to the conveying direction ……”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Okitsu et al. to provide Morita et al. with a reversible motor(s) and to modify the processor (12 in Fig. 1 of Morita et al.) such that the processor (12) allows the separation roller (3) to feed the original when the second signal value output by the second sensor (separation sensor 11) is maintained after the next original is picked up by the pickup roller (2), in order to prevent jamming caused by double feeding.

Regarding new claim 17/10, Morita further discloses a separation roller (3) (Fig. 1).  Claim 17 recites a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising instructions corresponding to the limitations addressed for claim 3 above.  Please refer to the discussion for claim 3 above with respect to Morita et al.  
Morita et al. does not disclose a non-transitory machine-readable storage medium as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a program of the features or method of Morita et al. on a non-transitory computer readable storage medium for easy handling of the method.

Allowable Subject Matter
13.	Claims 6 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), and objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record, including Byun applied in the rejection of claim 6 in the previous Office Action, and the references cited below, does not teach using a clutch of a registration roller to determine the length of a printing medium.
Claim 6/1 requires the following: 
a registration clutch to selectively provide power to a registration roller to correct skew, 
wherein the processor is to determine the length of the printing medium based on an operation time of the registration clutch as the [[second]] first sensor.

	New claim 19 recites limitations corresponding to claim 6.

Pertinent Prior Art
14.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshima (US 2011/0248439 A1) discloses a document measuring unit 32 obtaining the document length based on a leading edge detection signal and a trailing edge detection signal from a document detecting sensor DS3 (or from a document detecting sensor DS4) (Fig. 2, para 0106).
	Haruta (US 2021/0130117 A1) discloses an image forming apparatus having electromagnetic clutch for transmitting drive force of motor to conveying roller (see para 0003 for clutch to start and stop rotation of registration rollers for correcting skew in sheets, and para 0004 for length of actuating time of clutch according to length of sheet).
	Wada et al. (US 5568573), Fig. 5, document leading/trailing edge detectors 63 and 83
Finality of Office Action
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674